338 F.2d 1002
James E. GARRISON, Appellant,v.The COUNTY OF BERNALILLO and the County of Santa Fe, Appellees.
No. 7863.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1964.

Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
The trial Court authorized the filing of this suit in forma pauperis against the Counties of Bernalillo and Santa Fe, New Mexico, as one cognizable under the Civil Rights Act (42 U.S.C. 1983, R.S. 1979).  The trial Court dismissed the same without authorizing service, on the ground that the defendant counties were not within the ambit of the statute, as construed in Monroe v. Pape, 365 U.S. 167, 81 S. Ct. 473, 5 L. Ed. 2d 492.


2
We agree, and the judgment is affirmed.